DETAILED ACTION
Claims 1-7 and 10-13 are presented for examination.
Claims 8-9 have been cancelled.
Claim 1 has been amended.
After Final submitted on 12/11/2020 and claims entered to simplify the number of rejections.
Advisory Action mailed 12/24/2020 addressing outstanding rejection.
This office action is in response to after final submitted on 08-JAN-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments – Claims Objections
Applicant’s arguments with respect to claims 8 and 9 have been considered but are moot because the claims have been cancelled.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 USC § 112 have been fully considered and are persuasive per incorporating the term suggested in the advisory action dated 12/24/2020.  The rejection of 35 USC § 112 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are persuasive per incorporating previously indicated allowable subject matter and as indicated in the advisory action dated 12/24/2020.  The rejection of 35 USC § 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

XU teaches a method implementing the following equation ¶[0115]-Eqn 4.

    PNG
    media_image1.png
    105
    499
    media_image1.png
    Greyscale

O'Neill teaches a method implementing the following equation containing a quasi-linear rejection (Col 11 lines 45-64).

    PNG
    media_image2.png
    119
    120
    media_image2.png
    Greyscale

Desprez teaches a method implementing the following equation containing the maximum current (Col 17 lines 1-5).

    PNG
    media_image3.png
    46
    304
    media_image3.png
    Greyscale

van Phuoc teaches a method for determining the capacity (Col 35 lines 5-10)

    PNG
    media_image4.png
    111
    373
    media_image4.png
    Greyscale


However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claim 1, specifically


    PNG
    media_image5.png
    68
    1141
    media_image5.png
    Greyscale

∆t = ti - ti-i , with ti being the time of said update and ti-i being the time of the previous update;
Cnominal being the nominal capacity of the battery;
Ceff(idelivered(t)) being the effective capacity of the battery.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7 and 10-13 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127